Case 3:20-cv-00012-JAD-WGC Document 21
                                    20 Filed 12/23/20 Page 1 of 2
                                                                4




                                             ECF No. 18, 20
Case 3:20-cv-00012-JAD-WGC Document 21
                                    20 Filed 12/23/20 Page 2 of 2
                                                                4




        Based on the parties' stipulation [ECF No. 20] and good cause appearing, IT IS
 HEREBY ORDERED that this action is DISMISSED with prejudice, each side to bear
 its own fees and costs. As this case is over, the motion to withdraw as counsel [ECF No.
 18] is DENIED as moot. The Clerk of Court is directed to CLOSE THIS CASE.

                                           _________________________________
                                           U.S. District Judge Jennifer A. Dorsey
                                           Dated: December 23, 2020
